Exhibit 10.1
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between ADVENTRX Pharmaceuticals, Inc.
(“ADVENTRX”) and Mark N. K. Bagnall (“Employee”) with respect to the following
facts:
A. Employee is currently employed by ADVENTRX.
B. ADVENTRX is reducing its costs and is terminating Employee’s employment. As a
result, Employee’s employment with ADVENTRX will terminate effective
December 26, 2008 (“Separation Date”). ADVENTRX wishes to reach an amicable
separation with Employee and assist Employee’s transition to other
opportunities. As part of this transition, ADVENTRX wishes to engage Employee as
an independent contractor consultant in accordance with that certain Consulting
Agreement, in substantially the form attached hereto as Exhibit A (the
“Consulting Agreement”).
C. The parties desire to settle all claims and issues that have, or could have,
been raised in relation to Employee’s employment with ADVENTRX and arising out
of or in any way related to the acts, transactions or occurrences between
Employee and ADVENTRX to date, including, but not limited to, Employee’s
employment with ADVENTRX and the termination of that employment, on the terms
set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1. Severance Package. ADVENTRX agrees to provide Employee with the following
payments and benefits (“Severance Package”) to which Employee is not otherwise
entitled. Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Separation Agreement.
1.1 Severance Payment. ADVENTRX agrees to provide Employee with a severance
payment of $165,500, less all applicable taxes and withholdings (“Severance
Payment”). Assuming this Separation Agreement is timely signed and delivered and
not revoked, the Severance Payment will be made in a lump sum payment on the
first payday following the Effective Date as described below in paragraph 10 but
in no event later than March 15, 2009.
1.2 Health Benefit Allowance. ADVENTRX agrees to provide Employee with a health
benefit allowance of $18,351.55, which the Employee may use, at Employee’s
discretion, to pay the premiums required to continue Employee’s group health
care coverage under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation act of 1985 (“COBRA”) or any other health care-related expenses.
This health benefit allowance will be paid in the same manner as the Severance
Payment and will be subject to all applicable taxes and withholdings.
1.3 Consultant Engagement. ADVENTRX agrees to engage Employee, and Employee
agrees to provide services, as an independent contractor consultant for the
period set forth in the Consulting Agreement (“Consulting Period”). During the
Consulting Period, Employee will provide services in accordance with the
Consulting Agreement.

 

 



--------------------------------------------------------------------------------



 



2. General Release. Employee unconditionally, irrevocably and absolutely
releases and discharges ADVENTRX, and any parent and subsidiary corporations,
divisions and affiliated corporations, partnerships or other affiliated entities
of ADVENTRX, past and present, as well as ADVENTRX’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with ADVENTRX, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
ADVENTRX. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
the California Labor Code or the federal Fair Labor Standards Act, Title VII of
the Civil Rights Act of 1964 and the California Fair Employment and Housing Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs and expenses.
Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Employee or on Employee’s behalf, related in
any way to the matters released herein. However, this general release is not
intended to bar any claims that, by statute, may not be waived, such as claims
for workers’ compensation benefits, unemployment insurance benefits, statutory
indemnity and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Separation Agreement.
3. California Civil Code Section 1542 Waiver. Employee expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
4. Reaffirmation. At the end of the Consulting Period, Employee agrees to sign
the Reaffirmation Clause set forth at the end of this Separation Agreement in
order to extend and reaffirm the promises made by Employee in this Separation
Agreement, including, but not limited to, the general release of all claims.
Employee agrees that if he fails to sign the Reaffirmation Clause on or about
the end of the Consulting Period, he will not be entitled to receive the
Severance Package or any part thereof and must repay ADVENTRX for any portion of
the Severance Package he has already received.
5. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against ADVENTRX or any of the other Released Parties in any court or with any
governmental agency.
6. Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of ADVENTRX or any of the other
Released Parties.

 

2



--------------------------------------------------------------------------------



 



7. Confidentiality and Return of ADVENTRX Property; Surviving Obligations.
Employee understands and agrees that as a condition of receiving the Severance
Package described in paragraph 1, all ADVENTRX property must be returned to
ADVENTRX, except such property that is reasonably required by Employee to
perform services as a member of the Company’s Board of Directors or that is
reasonably related to such services and such property that is needed by Employee
to provide services pursuant to the Consulting Agreement. However, any such
property retained for use during the Consulting Period must be returned to
ADVENTRX immediately upon the conclusion of the Consulting Period, unless such
property is reasonably required by Employee to perform services as a member of
the Company’s Board of Directors or that is reasonably related to such services.
By signing this Separation Agreement, Employee represents and warrants that
Employee has returned to ADVENTRX all ADVENTRX property, data and information
belonging to ADVENTRX as required herein and agrees that Employee will not use
or disclose to others any confidential or proprietary information of ADVENTRX or
any of the other Released Parties, except, as applicable, in connection with the
Consulting Agreement or Employee’s position as a member of the Company’s Board
of Directors, which use and disclosure will be governed by such documents,
agreements and duties as apply to such position. Employee further agrees to
comply with the continuing obligations set forth in the surviving provisions of
ADVENTRX’s Confidential Information, Non-Solicitation and Invention Assignment
Agreement for Employees, the Code of Business Conduct and Ethics, the Policies
and Procedure Manual, as updated from time to time, and the Insider Trading and
Disclosure Policy, each as previously executed by Employee (collectively,
“Employment Documents”). In addition, Employee agrees to keep the terms of this
Separation Agreement confidential between Employee and ADVENTRX, except that
Employee may tell, in confidence, Employee’s immediate family and attorney or
accountant, if any, as needed, but in no event should Employee discuss this
Separation Agreement or its terms with any current or prospective employee of
ADVENTRX.
8. Section 16 Reporting. Employee understands that ADVENTRX is required to
disclose in its annual proxy statement information regarding Section 16
reporting delinquencies by its directors and officers that occurred during the
prior fiscal year. To assist ADVENTRX in meeting such disclosure requirements,
Employee hereby (a) certifies that all reportable transactions in ADVENTRX
securities through the Separation Date have been reported on a Form 4, and
(b) agrees to execute and deliver to ADVENTRX promptly after December 31, 2008,
but no later than January 30, 2009, the “no filing due” certification in the
form attached hereto as Appendix A.
9. No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

 

3



--------------------------------------------------------------------------------



 



10. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f). Employee is advised to consult with an attorney before
executing this Separation Agreement.
10.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily. If a
signed copy of this Separation Agreement is not received by the Company’s
corporate secretary by 5:00 p.m. Pacific Time on January 21, 2008, ADVENTRX will
assume Employee is not interested in the Severance Package, and the offer will
be automatically withdrawn.
10.2 Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs and delivers
to ADVENTRX this Separation Agreement. In other words, Employee may revoke
Employee’s acceptance of this Separation Agreement within seven (7) days after
the date Employee signs and delivers it to ADVENTRX. Employee’s revocation must
be in writing and received by Pamela Lopez, Human Resources, by 5:00 p.m.
Pacific Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”). The Severance Package will become due and payable in
accordance with paragraph 1 above and its subparts after the Effective Date,
provided Employee does not revoke.
10.3 Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act of 1967, as amended, that arise after the execution of this
Separation Agreement. In addition, this Separation Agreement does not prohibit
Employee from challenging the validity of this Separation Agreement’s waiver and
release of claims under the Age Discrimination in Employment Act of 1967, as
amended.
11. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.
12. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.
13. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
14. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Employment Documents, all of which are herein
incorporated by reference, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter. For clarity,
the terms and conditions of this Separation Agreement supersede and replace any
conflicting terms and conditions set forth in that certain letter, dated
April 1, 2008, pursuant to which the Company offered employment to Employee (the
“Offer Letter”). In particular, the Company and Employee agree that
(a) Section 1.1 of this Separation Agreement supersedes and replaces Section
3(a) of the Offer Letter, (b) Section 1.2 of this Separation Agreement
supersedes and replaces Section 3(b) of the Offer Letter and (c) assuming this
Separation Agreement is timely signed and delivered and not revoked (as
described in this Separation Agreement and as contemplated by Section 3(x) of
the Offer Letter), Employee is entitled to the benefits described in this
Separation Agreement without the need to submit Employee’s resignation as a
member of the Company’s Board of Directors (as contemplated by Section 3(y) of
the Offer Letter). This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.

 

4



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

          Dated: December 31, 2008  By:   /s/ Mark Bagnall         Mark N. K.
Bagnall   

            Adventrx Pharmaceuticals, Inc.
    Dated: December 31, 2008  By:   /s/ Patrick Keran         Patrick L. Keran 
      Vice President and General Counsel   

REAFFIRMATION
By re-signing this Separation Agreement below on or about the end of the
Consulting Period, I hereby reaffirm and extend the release of all known and
unknown claims set forth in paragraphs 2 and 3 above, to include all such claims
arising through and including the date on which I re-sign this Separation
Agreement below, including any claims relating to or arising from my independent
contractor relationship with ADVENTRX pursuant to the Consulting Agreement.

                     
Dated:
          By:        
 
 
 
         
 
Mark N. K. Bagnall    

 

5



--------------------------------------------------------------------------------



 



APPENDIX A

CERTIFICATE
I am aware that, as a “Section 16 officer” of ADVENTRX Pharmaceuticals, Inc.
during the fiscal year ended December 31, 2008, I must file a Form 5 with the
Securities and Exchange Commission within 45 days after the end of the fiscal
year, unless I have previously reported all transactions and holdings otherwise
reportable on such Form 5.
After reviewing my records, I hereby certify to ADVENTRX that I am not required
to file a Form 5 for the fiscal year ended December 31, 2008.

          Date: December 31, 2008  By:   /s/ Mark Bagnall         Name:   Mark
Bagnall   

 

6



--------------------------------------------------------------------------------



 



         

Exhibit A
CONSULTING AGREEMENT

 

7



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is dated December 31, 2008, but
will become effective (the “Effective Date”) one business day after the date
that Mark N. K. Bagnall signs and delivers to ADVENTRX Pharmaceuticals, Inc. the
Confidential Separation Agreement and General Release of All Claims to which
this Consulting Agreement is an exhibit. This Agreement is entered into between
Mark N. K. Bagnall, an individual resident of the State of California
(“Consultant”), and ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).
1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant shall provide Services only as
requested by the Company.
2. Fees. As consideration for the Services to be provided by Consultant and
other obligations, the Company shall pay to Consultant the amounts specified in
Exhibit B attached to this Agreement at the times specified therein.
3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior consent of the Company’s Chief Business
Officer, which consent shall be evidenced in writing for any expenses in excess
of $5,000 per month. As a condition to receipt of reimbursement, Consultant
shall be required to submit to the Company reasonable evidence that the amount
involved was expended and related to Services provided under this Agreement.
4. Term and Termination. Consultant shall serve as a consultant to the Company
for a period commencing on the Effective Date and terminating on December 31,
2009, unless sooner terminated upon written notice of termination from the
Company to Consultant or from Consultant to the Company.
5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.
(a) Method of Provision of Services. Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may not employ or engage the service of any third parties to perform the
Services required by this Agreement.
(b) No Authority to Bind Company. Consultant has no authority to enter into
contracts that bind the Company or create obligations on the part of the Company
without the prior written authorization of the Company.
(c) No Benefits. Consultant acknowledges and agrees that Consultant (or
Consultant’s employees, if Consultant is an entity) will not be eligible for any
Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.
(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements.

 

 



--------------------------------------------------------------------------------



 



6. Supervision of Consultant’s Services. All of the services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s Chief Business Officer. Consultant will be required
to report to the Company’s Chief Business Officer concerning the Services
performed under this Agreement. The nature and frequency of these reports will
be mutually determined by Consultant and the Company’s Chief Business Officer.
7. Confidentiality. During the performance of the Services, the Company may
disclose to Consultant, and Consultant may generate or develop, data and other
information that the Company regards as confidential and/or proprietary
(including the terms of this Agreement) (collectively, “Confidential
Information”). Consultant will maintain all Confidential Information in
confidence and will employ reasonable procedures to prevent its unauthorized
disclosure. Consultant will not disclose any Confidential Information to anyone,
or use any Confidential Information for any purpose, other than as is necessary
to perform the Services.
8. Inventions. Any inventions or discoveries (whether or not patentable or
copyrightable), innovations, suggestions and ideas (“Inventions”), and
intellectual property rights therein related to the Services or any Confidential
Information, made, discovered or developed by Consultant, jointly or with
others, as a result of performing Services shall be promptly disclosed to the
Company and shall be the sole and exclusive property of the Company. Consultant
hereby assigns and agrees to assign to the Company any rights Consultant may
have or acquire in any such Inventions and agrees to assist the Company in every
proper way to obtain and from time to time enforce the Company’s intellectual
property rights, whether registrable or not, including, but not limited to,
patents, copyrights and trademarks on Inventions in any and all jurisdictions,
and to that end Consultant will execute all documents for use in applying for
and obtaining intellectual property rights covering and enforcing Inventions as
the Company may desire, together with any assignments of Inventions to the
Company or persons designated by it.
9. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.

 

-2-



--------------------------------------------------------------------------------



 



10. Miscellaneous.
(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.
(b) Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof. The foregoing
notwithstanding, the Company and Consultant acknowledge that this Agreement is
entered into in connection with that certain Confidential Separation Agreement
and General Release of All Claims (the “Separation Agreement”), and that this
Agreement has no effect on the Separation Agreement or any of the documents or
other agreements referenced therein or executed in connection therewith.
(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.
(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.
(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Diego County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, as applied to agreements among
California residents entered into and to be performed entirely within
California, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 10(g) shall not apply to Section 7 hereof.
(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

-3-



--------------------------------------------------------------------------------



 



The parties have executed this Agreement on the respective dates set forth
below.

                  ADVENTRX PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
         
 
    Name: Patrick Keran    
 
    Title:    Vice President, Legal    
 
                Date: December 31, 2008    
 
           
 
  Address:  6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121    
 
                MARK N. K. BAGNALL    
 
           
 
                          Signature    
 
           
 
  Date:         
 
   
 
   
 
           
 
  Address: 5341 Golden Gate Ave.
Oakland, CA 94618    

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES

          Description of Services   Schedule/Deadline  
 
       
Consultant will:
  Not applicable
•    Make himself reasonably available to assist the Company in identifying and
evaluating strategic options, including particular strategic transaction
candidates, as requested by the Company.
       
•    Respond to inquiries of the Company’s personnel regarding finance matters,
and such other matters related to the Company regarding which Consultant has
knowledge.
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPENSATION
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant at the rate of $100 per hour.
Consultant will invoice the Company within 10 days of the end of each calendar
month for services provided during the preceding month. Invoices will be due
within 30 days of receipt of an invoice reasonably acceptable to the Company.

 

 